Citation Nr: 1120481	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left hip disorder.

2.  Entitlement to a rating greater than 20 percent for low back pain with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a rating in excess of 20 percent for service-connected low back pain with radiculopathy and declined to reopen the Veteran's claim for service connection for bursitis of the bilateral hips on the basis that the evidence submitted was not new and material.

In October 2010, the RO reopened the Veteran's claim for right hip trochanteric bursitis and granted service connection.  Therefore, only the petition to reopen the claim for service connection for left hip bursitis, recharacterized on the title page as a left hip disorder in accordance with the nature of the evidence of record, is currently before the Board with regard to that issue. 

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in January 2011; however, she failed to appear.  The Veteran has not filed a motion for a new hearing date following her failure to appear at the Month Year hearing.  As such, the case will be processed as if the Veteran withdrew her request for a hearing.  38 C.F.R. § 20.704(d) (2010).

The issue of entitlement to a rating greater than 20 percent for low back pain with radiculopathy addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.






FINDINGS OF FACT

1.  In February 1991, the Board denied service connection for a left hip disorder.

2.  The evidence submitted since the February 1991 Board decision does not relate to a necessary unestablished fact and fails to raise a reasonable possibility of substantiating the Veteran's claim for service connection for a left hip disorder. 


CONCLUSIONS OF LAW

1.  The February 1991 Board decision, in which the Board denied service connection for a left hip disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002 
& Supp. 2009).

2.  New and material evidence has not been submitted since the February 1991 Board decision that denied entitlement to service connection for a left hip disorder and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

With regard to petitions to reopen finally disallowed claims, the VCAA requires VA to provide the Veteran with notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO letter sent in March 2005 explained the reason that the claim was previously denied in February 1991 and provided the Veteran with notice of the evidence needed to reopen the claim and the evidence needed to substantiate the claim, i.e. evidence showing the Veteran suffered from a left hip disability, as well as the evidence and information necessary to substantiate a claim for service connection.  Therefore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

VA also has a duty to assist a claimant in obtaining evidence to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  Further, a VA examination is not required in this case in the absence of new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  Accordingly, the Board will proceed with the claim based on the evidence of record.  Id. 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  New and Material Evidence

The Veteran contends that her previously denied claim for a left hip disorder should be reopened as her symptoms have gotten increasingly severe since the Board's previous denial.  

The Veteran's initial claim of entitlement to service connection for a left hip disorder was denied by a February 1991 Board decision.  The Board denied the claim on the grounds that no left hip disorder was documented during active service, at separation, or in the February 1990 VA examination report.  This Board decision is final.  38 U.S.C.A. § 7104(b).  The Veteran was notified of this decision and of her appellate rights by letter dated February 1991.  She filed a claim to reopen in January 2005.   

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

At the time of the February 1991 Board decision, the evidence of record consisted of the Veteran's December 1989 claim, asserting a bilateral hip joint disorder; the Veteran's May 1990 Notice of Disagreement, asserting that she experienced throbbing pain in both hips while sitting; the Veteran's service treatment records; and the February 1990 VA examination.  At the VA examination, the examiner noted the Veteran's bilateral hip complaints of sharp, throbbing aches with burning pains and popping noises during movement.  Examination of the left hip was normal, with normal range of motion.  The examiner diagnosed the Veteran with osteoarthritis, mainly involving the lumbar spine, hips, and right shoulder; however, throughout the rest of the examination report the examiner's objective findings are limited to the right hip only. 

Since February 1991, new evidence has been associated with the Veteran's claims file.  With regard to the new evidence submitted, it is cumulative of the evidence considered by the Board in February 1991.  Consistent with the evidence submitted by the Veteran in support of her December 1989 claim for service connection for a hip disorder, VA treatment records and statements submitted by the Veteran continue show complaints of left hip pain, but all radiological evidence and examination findings are normal.  The Veteran's reports of left hip pain are cumulative and not new.  Furthermore, while the Veteran's complaints of pain are competent and credible, the Court of Appeals for Veterans' Claims (Court) has held that pain alone, without an underlying condition identifiable by competent lay or medical evidence, is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, as the newly associated evidence is cumulative and does not establish the existence of a present disability, it does not raise a reasonable possibility of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156.  

As new and material evidence has not been submitted, the Veteran's claim to reopen her previously denied claim for entitlement to service connection for a left hip disorder is denied.

ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a left hip disorder is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran contends that the symptoms of her service-connected low back pain with radiculopathy are more severe than reflected by her current 20 percent disability rating.  In March 2009, the Veteran was provided with a VA orthopedic examination.  The examination report reads, "[d]ue to increasing pain, repetitive motion testing was not performed."  In DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995), the Court of Appeals for Veterans' Claims (Court) held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40.  This regulation requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  Specifically, the Court directed VA to ask the medical examiner to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the body part is used repeatedly over a period of time, and that, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  Id. at 206.  

Furthermore, the Veteran's representative asserts that her condition has worsened such that she is entitled to a  contemporaneous VA examination, and VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).     

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for her lower back disorder with radiculopathy, dated since January 2009.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Birmingham, Alabama, dated since January 2009.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All necessary studies, including x-rays if indicated, should be conducted.

The examiner should identify any orthopedic and neurological findings or residuals related to the service-connected disability, to include any radicular or sciatic pain, and fully describe the extent and severity of those symptoms.  

The examiner should conduct range of motion testing of the lumbar spine. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly. If possible, any such limitation should be expressed in terms of the degree of additional range-of-motion loss.  

All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

A complete rationale for all opinions must also be provided.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


